      Case 2:20-cv-00182-TOR          ECF No. 77      filed 02/18/21    PageID.1464 Page 1 of 5




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   MARCIA BERMAN
 3   Assistant Director, Federal Programs Branch
     ALEXANDER V. SVERDLOV
 4     (New York Bar No. 4918793)
     Trial Attorney
 5   U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, NW
 7   Tel. (202) 305-8550
     alexander.v.sverdlov@usdoj.gov
 8
 9   Attorneys for Defendants

10
11                          IN THE UNITED STATES DISTRICT COURT
12                            EASTERN DISTRICT OF WASHINGTON
                                        AT SPOKANE
13
       STATE OF WASHINGTON,
14
                                                            Case No. 2:20-cv-00182-TOR
15                    Plaintiff,
                                                            STIPULATED REQUEST TO HOLD
16              v.                                          PROCEEDINGS IN ABEYANCE
17
       PHIL ROSENFELT, in his official
18     capacity as the United States Acting
       Secretary of Education1, et al.,
19
20                    Defendants.

21
22
23
24
25
26
27
            1
28            Pursuant to Fed. R. Civ. P. 25(d), Phil Rosenfelt is automatically substituted as a
     defendant in this action.
     STIPULATED REQUEST TO HOLD PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                      1
      Case 2:20-cv-00182-TOR           ECF No. 77      filed 02/18/21    PageID.1465 Page 2 of 5




 1          Pursuant to Civil Local Rule 7, the Parties submit this stipulation to request that the Court
 2   hold proceedings in this action in abeyance and stay for 60 days the briefing schedule previously
 3   approved by the Court in its Order of December 18, 2020. ECF 75. In support of this request,
 4   the Parties stipulate and agree as follows:
 5          1.       Plaintiff brought this action challenging a set of guidelines Defendants’
 6
     announced regarding student eligibility for Higher Education Emergency Relief Fund
 7
     disbursements under the CARES Act. ECF No. 1. The guidelines Plaintiff challenged were
 8
     ultimately codified as a set of legal requirements in an Interim Final Rule (IFR) that was
 9
     finalized on June 11, 2020, and published in the Federal Register on June 17, 2020. The IFR
10
     solicited public comments, and set a deadline of July 17, 2020 for such comments to be
11
     submitted.
12
            2.        On June 12, 2020, this Court issued a preliminary injunction against the
13
     application of the eligibility requirements codified in the IFR with respect to Plaintiff. ECF 31.
14
15   That preliminary injunction remains in effect today.

16          3.       The Parties subsequently negotiated a schedule for briefing summary judgment in

17   this matter, and the parties subsequently filed their opening briefs. As amended, the schedule for

18   the remaining portion of briefing is currently as follows:

19          •     February 19, 2021: Plaintiff’s Combined Reply and Opposition to Defendants’
20                Motion for Summary Judgment.
21          •     March 12, 2021: Defendants’ Reply in support of its Motion for Summary
22                Judgment.
23          •     March 17, 2021: the case is submitted to the Court without oral argument. ECF 75.
24          4.       On January 20, 2021, new leadership assumed responsibility for the United States
25
     Department of Education. The new leadership intends to consider the public comments
26
     submitted in response to the IFR and anticipates publishing a final rule or taking other action to
27
     address the issues raised in those comments. In light of these developments, counsel for
28
     Defendants conferred with counsel for Plaintiff, and the Parties have agreed and jointly request
     STIPULATED REQUEST TO HOLD PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                      2
      Case 2:20-cv-00182-TOR            ECF No. 77       filed 02/18/21     PageID.1466 Page 3 of 5




 1   that, in order to afford the newly-installed officials time to become familiar with the issues in this
 2   case and complete their consideration of further action, proceedings in this case be held in
 3   abeyance for sixty days.2 The Parties further agree and propose that, at the end of this sixty-day
 4   period, the Parties will file a joint status report apprising the Court of the status of the
 5   Department’s consideration and whether the Parties wish to proceed with briefing cross-motions
 6
     for summary judgment, including, if applicable, a revised briefing schedule.
 7
             5.      The Parties thus respectfully request that the Court enter an order (1) holding
 8
     proceedings in this action in abeyance for sixty days; and (2) ordering the parties to file a joint
 9
     status report no later than sixty days from the date of the Court’s order, apprising the Court of the
10
     status of the Department’s consideration and whether the Parties wish to proceed with briefing
11
     cross-motions for summary judgment, including, if applicable, a revised briefing schedule.
12
13
14
     DATED: February 18, 2021                                Respectfully submitted,
15
                                                             BRIAN M. BOYNTON
16
                                                             Acting Assistant Attorney General
17                                                           MARCIA BERMAN
                                                             Assistant Director, Federal Programs Branch
18
19                                                           /s/ Alexander V. Sverdlov
                                                             ALEXANDER V. SVERDLOV
20                                                             (New York Bar No. 4918793)
                                                             Trial Attorney
21                                                           U.S. Department of Justice
22                                                           Civil Division, Federal Programs Branch
                                                             1100 L Street, NW
23                                                           Tel. (202) 305-8550
                                                             alexander.v.sverdlov@usdoj.gov
24
25                                                           Attorneys for Defendants

26           2
               Two other cases pending in the District of Massachusetts, also challenging the IFR,
27   have already been held in abeyance for sixty days. See Noerand v. Rosenfelt, No. 1:20-cv-11271
     (D. Mass.); Massachusetts v. Rosenfelt, No. 1:20-cv-11600 (D. Mass.). The same is true for a
28   case challenging the IFR in the Northern District of California, Oakley, et al. v. Rosenfelt, No.
     4:20-cv-3215 (N.D. Cal.).
     STIPULATED REQUEST TO HOLD PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                        3
      Case 2:20-cv-00182-TOR      ECF No. 77    filed 02/18/21    PageID.1467 Page 4 of 5




 1
                                                    /s/ R. July Simpson
 2                                                  R. JULY SIMPSON, WSBA #45869
                                                    SPENCER W. COATES, WSBA #49683
 3                                                  JEFFREY T. SPRUNG, WSBA #23607
                                                    PAUL M. CRISALLI, WSBA #40681
 4
                                                    Assistant Attorneys General
 5                                                  800 Fifth Avenue, Suite 2000
                                                    Seattle, WA 98104-3188
 6                                                  (206) 464-7744
 7                                                  july.simpson@atg.wa.gov
                                                    spencer.coates@atg.wa.gov
 8                                                  jeff.sprung@atg.wa.gov
                                                    paul.crisalli@atg.wa.gov
 9
10                                                  Attorneys for Plaintiff State of Washington

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED REQUEST TO HOLD PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                4
      Case 2:20-cv-00182-TOR         ECF No. 77     filed 02/18/21    PageID.1468 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on the 18th day of February, 2021, I electronically transmitted the
 3   foregoing document to the Clerk of Court using the ECF System for filing.
 4
 5                                         /s/ Alexander V. Sverdlov
                                         ALEXANDER V. SVERDLOV
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED REQUEST TO HOLD PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                    5
